                                          Case 3:17-cv-07106-SK Document 124 Filed 02/26/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PEOPLE OF THE STATE OF                             Case No. 17-cv-07106-SK
                                         CALIFORNIA,
                                   8
                                                        Plaintiff,                          ORDER DENYING LEAVE TO FILE
                                   9                                                        MOTION FOR PARTIAL
                                                 v.                                         RECONSIDERATION
                                  10
                                         UNITED STATES DEPARTMENT OF
                                  11     EDUCATION, et al.,                                 Regarding Docket No. 118
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          On July 31, 2019, Plaintiff moved to complete the administrative record in this case. (Dkt.

                                  14   66.) In so doing, Plaintiff identified eight specific documents that it argued had been improperly

                                  15   omitted from the record. The parties submitted full briefing, and the Court heard oral argument on

                                  16   the motion on October 7, 2019. (Dkts. 72, 73, 76.) On October 11, 2019, the Court ordered

                                  17   Defendants to produce the eight documents identified in Plaintiff’s motion for in camera review,

                                  18   for the express purpose of ascertaining whether ordering the addition of the documents to the

                                  19   administrative record would implicate any privilege issues. (Dkt. 80.) On October 25, 2019,
                                       Defendants submitted the eight documents to the Court, along with a privilege log. (Dkt. 90.) The
                                  20
                                       Court invited further briefing on the privilege issues on November 6, 2019 (Dkt. 94), and the
                                  21
                                       parties each submitted letter briefs on November 20, 2019 (Dkts. 97, 98). On December 13, 2019,
                                  22
                                       Plaintiff filed a notice informing the Court that four of the eight documents at issue had been
                                  23
                                       publicly disclosed and entered into the congressional record at a hearing held by the U.S. House
                                  24
                                       Education and Labor Committee on December 12, 2019. (Dkt. 104.) On December 27, 2019, the
                                  25
                                       Court issued an Order granting in part and denying in part Plaintiff’s motion to complete the
                                  26
                                       administrative record (the “December 27 Order”). (Dkt. 105.)
                                  27
                                              On February 18, 2020, more than seven weeks after the entry of the December 27 Order,
                                  28
                                            Case 3:17-cv-07106-SK Document 124 Filed 02/26/20 Page 2 of 3




                                   1   Defendants brought the instant motion for leave to file a motion for partial reconsideration of the

                                   2   December 27 Order. (Dkt. 118.) Plaintiff and Plaintiffs in the related case Calvillo Manriquez, et

                                   3   al. v. DeVos, et al., 17-7210 oppose the motion. (Dkts. 122, 123.) For the reasons set forth below,

                                   4   the Court DENIES Defendants’ motion.

                                   5   A.     Legal Standards.

                                   6          Civil Local Rule 7-9 provides that “any party may make a motion […] to file a motion for

                                   7   reconsideration of any interlocutory order on any ground set forth in Civil Local Rule 7-9(b).” In

                                   8   turn, Civil Local Rule 7-9(b) requires that a party moving for leave “must specifically show

                                   9   reasonable diligence in bringing the motion” and either that “a material difference in fact or law

                                  10   exists from that which was presented to the Court,” “the emergence of new material facts or a

                                  11   change of law” since the order was issued, or “a manifest failure by the Court to consider material

                                  12   facts or dispositive legal arguments.”
Northern District of California
 United States District Court




                                  13          “Reasonable diligence” in brining a motion for leave to file a motion for reconsideration

                                  14   requires the party seeking reconsideration to bring its motion expeditiously. See, e.g., York v.

                                  15   Bank of America, 2016 WL 7033956, at *1 (N.D. Cal. Dec. 2, 2016) (motion brought 35 days after

                                  16   order issued was “stale filing” submitted after “lengthy delay”); Largan Precision Co., Ltd. v.

                                  17   Genius Electronic Optical Co., Ltd., 2015 WL 2063988, at *2 (N.D. Cal. May 4, 2015) (“waiting

                                  18   more than four weeks to file a motion for reconsideration” did not constitute reasonable diligence).

                                  19   B.     Discussion.

                                  20          Defendants did not move for reconsideration with reasonable diligence. Here, Defendants

                                  21   delayed for seven weeks before moving for reconsideration, and Defendants provide no legitimate

                                  22   reason for the delay. Defendants provide several excuses for their delay, including a busy

                                  23   schedule, intervening holidays, and complexity of the situation. (Dkt. 118.) None of these justify

                                  24   a delay of seven weeks.

                                  25          Defendants argue that the Court failed to consider dispositive legal arguments here because

                                  26   Defendants did not have a separate opportunity to brief the legal issues underlying the December

                                  27   27 Order. However, the facts show otherwise. The Court received two rounds of briefing on the

                                  28   administrative record issues. In one of those rounds, the Court specifically requested briefing on

                                                                                         2
                                          Case 3:17-cv-07106-SK Document 124 Filed 02/26/20 Page 3 of 3




                                   1   five issues related to privilege. (Dkt. 94.) In ordering that the documents be produced for in

                                   2   camera review, Court allowed Defendants to submit the proposed documents along with a

                                   3   privilege log explaining why they believed each document was privileged.

                                   4          For these reasons, the Court DENIES Defendants’ motion for partial reconsideration.

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 26, 2020

                                   7                                                   ______________________________________
                                                                                       SALLIE KIM
                                   8                                                   United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
